Title: To Thomas Jefferson from William H. Cabell, 23 October 1807
From: Cabell, William H.
To: Jefferson, Thomas


                        
                            Sir.
                            
                            Richmond. Oct: 23. 1807
                        
                        A letter from Capt: Reade of the 21st. states that nothing new has occurred—and that the British Squadron
                            continues off the Capes. 
                  I have the honor to be with the highest respect Sir yr. most: Obt. St.
                        
                            Wm. H: Cabell
                            
                        
                    